Citation Nr: 0800617	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, 
including degenerative disc disease of the lumbar spine with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from January 1966 
to September 1968, from July 1969 to July 1972, and from 
August 1978 to October 1982.   He received a dishonorable 
discharge for his service from October 1982 to December 1989.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

A VA compensation and pension (C&P) examination was conducted 
in July 2007 to determine the veteran's current lumbar spine 
disability and to obtain a medical opinion as to whether the 
veteran's current disability is related to military service.  
After examining the veteran, the examiner noted that the 
veteran's military records included documentation of lumbar 
strain in January 1987, lumbosacral musculoskeletal 
dysfunction in February 1988, and fibrous dysplasia of the 
right ileum in March 1988.  And while he pointed out that the 
veteran's post-service employment in maintenance had likely 
contributed to his lumbar spine impairment, since the veteran 
had documentation of lumbar spine disc impairment of L4-L5, 
the July 2007 examiner provided an opinion that it was at 
least as likely as not that the veteran's lumbar spine 
spondylosis was related to his previous military service.  

The RO requested an addendum to the July 2007 C&P examination 
report.  The RO noted that the July 2007 C&P examiner had 
discussed treatment of the lumbar spine in January 1987, 
February 1988, and March 1988, but the examiner had not 
provided any opinion for treatment for low back muscle spasm 
on April 4, 1979.  The RO asked for clarification whether the 
current lumbar spine spondylosis is related to treatment 
beginning January 1987 and not treatment on April 4, 1979.  
The RO explained that since the treatment in 1987 and 1988 
were during a period of dishonorable service, an opinion was 
needed on the relationship between the current lumbar spine 
spondylosis and treatment on April 4, 1979 (during a period 
of honorable service).  

The same examiner issued an August 2007 addendum to his C&P 
examination report.  Although he noted that numerous medical 
records had been reviewed, he summarized only the veteran's 
in-service treatment on March 9, 1979 and April 4, 1979.  He 
explained that according to the RO, the period of 
dishonorable service could not be taken into account related 
to the examiner's opinion.  The examiner stated that the 
veteran was treated for lumbar spine strain during service 
and thereafter was noted to have a gap in his medical 
treatment for the lumbar spine until approximately 2001.  He 
concluded that based solely on the March [sic] 4, 1979, 
examination, it was not at least as likely as not that the 
current disability was related to his previous military 
service.  And he noted that it was likely that the veteran's 
private sector occupation had contributed to his lumbar spine 
impairment.  

The veteran's representative correctly points out that during 
the veteran's period of honorable service, the veteran was 
treated for low back complaints several times after April 4, 
1979,-namely, during 1979 on April 9 and 16, July 18, 
October 12, 15, 17, and 22 and during 1980 on September 9, 
19, 22, and 26.  Yet, pursuant to the RO's instructions, the 
examiner's addendum is limited to the condition of the 
veteran's lumbar spine on a particular date-April 4, 1979.  
That opinion is too limited in its scope because the 
condition of the veteran's lumbar spine during his entire 
honorable service should be examined to see if there is a 
relationship between that and his current lumbar spine 
disorder.  

Similarly, the medical records for the period of the 
veteran's dishonorable service need not be ignored by the 
examiner.  To the extent that evidence (or any other evidence 
in the claims folder) sheds light on the condition of the 
veteran's lumbar spine during his honorable period of 
service, or, sheds light on the relationship between the 
current disorder and the condition of the veteran's lumbar 
spine during his honorable period of service, that evidence 
can be considered. 
  
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Since the C&P examination reports do 
not address the relationship of the current back disability 
to the veteran's lumbar spine during the entire relevant 
period, an opinion is needed concerning the relationship of 
the current disability to any disease or injury of the 
veteran's lumbar spine during active service prior to 
October 14, 1982 (the first day of the enlistment for which a 
dishonorable discharge was given).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that if an examination is 
scheduled, the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.  

The veteran has not been invited, pursuant to 38 C.F.R. 
§ 3.159(b), to provide VA with any evidence in his possession 
that pertains to the claim.  A letter must be sent providing 
him with such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an invitation to provide VA with 
any evidence in his possession that 
pertains to the claim.  

2.  Make arrangements to obtain a medical 
opinion from the same examiner to 
determine the relationship between the 
veteran's current low back condition and 
his active service prior to October 14, 
1982 (including that described in the 1979 
treatment records of March 9, April 4, 9 
and 16, July 18, and October 12, 15, 17, 
and 22 and in the 1980 treatment records 
of September 9, 19, 22, and 26).  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  

In determining the nature of the veteran's 
lumbar spine condition during the period 
of active service prior to October 14, 
1982, the examiner may rely on evidence 
after that date to the extent it sheds 
light on the relevant period of service.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(that is, a 50 percent or greater 
probability) that the veteran's current 
low back disorder had its onset during his 
active military service prior to 
October 14, 1982, or is related to any in-
service disease or injury during his 
active military service prior to 
October 14, 1982.   The examiner must 
provide complete rationale for all 
opinions.  If further examination of the 
veteran is necessary to provide that 
opinion, the veteran should be scheduled 
for an additional examination.  

If the same examiner is not available to 
provide an additional report, make 
arrangements for the veteran to have an 
examination with another examiner.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  The 
examiner should provide an opinion, with 
complete rationale, as to the following:  
(a) all current diagnoses with respect to 
the veteran's lumbar spine; and (b) for 
each diagnosis, whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that it had its onset 
during active military service prior to 
October 14, 1982, or is related to any in-
service disease or injury during active 
military service prior to October 14, 
1982. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



